Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“focal distance adjuster” in claim 1
The generic placeholder is “focal distance adjuster” and the functional language attributed the “focal distance adjuster” includes: “configured to change a focal distance of the beam”
“focal distance adjuster” in claim 10
The generic placeholder is “focal distance adjuster” and the functional language attributed the “focal distance adjuster” includes: “configured to vary the focal distance of the beam”
“focal distance adjuster” in claim 11
The generic placeholder is “focal distance adjuster” and the functional language attributed the “focal distance adjuster” includes: “configured to sinusoidally vary the focal distance of the beam around the measured relative distance”
“focal distance adjuster” in claim 12
The generic placeholder is “focal distance adjuster” and the functional language attributed the “focal distance adjuster” includes: “focusing the beam on the surface”
 “beam deflector” in claim 1
The generic placeholder is “beam deflector” and the functional language attributed the “beam deflector” includes: “configured to deflect the beam to scan the beam along the surface”
“beam deflector” in claim 12
The generic placeholder is “beam deflector” and the functional language attributed the “beam deflector” includes: “scanning the beam along the surface”
Structure “read into” the claims from the specification to support the claimed functional language includes “tiltable mirror” (page 19 of the Specification)
“control unit” in claim 
The generic placeholder is “control unit” and the functional language attributed the “control unit” includes: “configured to control the beam deflector”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyosawa (US 9,868,179).
Regarding claim 1, Toyosawa discloses a handheld pulsed laser device for cleaning or treating a surface, comprising: a laser source, configured to emit a pulsed laser beam (Col. 8 lines 60-62 transmitting a laser beam from a laser oscillator), a focal distance adjuster, configured to change a focal 
Regarding claim 5, Toyosawa discloses the pulsed laser device according to claim 1, wherein the beam deflector comprises at least one mirror (Col. 22 lines 34-35 deflecting means using a mirror), which is tiltable around at least one perpendicular axis (Col. 22 lines 29-32 rotatable around an axis)
Regarding claim 8, Toyosawa discloses the pulsed laser device according to claim 1, wherein the at least one sensor is a distance sensor, configured to transmit a signal that is representative of a measured relative distance between the device and the surface (Col. 4 lines 49-52 distance sensor, distance from the surface and the optical system).
Regarding claim 12, Toyosawa discloses a method for using the handheld pulsed laser cleaning device according to claim 1, during cleaning or treating of a surface, the method comprising the steps of: providing, with a sensor, a sensor signal, representative of a parameter that is related to a characteristic of the surface (Col. 4 lines 49-50 distance sensor); focusing, with a focal distance adjuster (Col. 4 lines 52-55 variable focusing mechanism), a pulsed laser beam on the surface (Col. 8 lines 60-62 laser beam); and scanning, using a beam deflector, the beam along the surface in an, at least, two- dimensional pattern (Col. 18 lines 17-24 scanning mechanism using deflecting mechanism).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toyosawa in view of Wang (US 20190118307).
Regarding claim 2, Toyosawa teaches the pulsed laser device according to claim 1, but is silent on wherein the pattern of the beam comprises an outer contour and wherein the outer contour is filled-up by the beam with a back-and-forth scanning movement within the outer contour.
However, Wang teaches the pattern of the beam comprises an outer contour ([0056] pattern boundary 732, 724) and wherein the outer contour is filled-up by the beam with a back-and-forth scanning movement within the outer contour ([0056] oscillations between pattern boundaries).
Toyosawa and Wang are considered to be analogous to be analogous to the claimed invention because they are in the same field of laser devices directed towards a surface. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyosawa to incorporate the teachings of Wang to have the outer boundaries and the back and forth filling motion to aid in clearing the released zinc vapors towards the perimeter of the heated area (Wang [0063]).
Regarding claim 3, Toyosawa and Wang teach the pulsed laser device according to claim 2, but Toyosawa is silent on wherein the back- and-forth scanning movement is superpositioned with a sinusoidal pattern.
However, Wang teaches the back- and-forth scanning movement is superpositioned with a sinusoidal pattern ([0057] back and forth oscillations may be sinusoidal).
It would have been obvious to have modified Toyosawa to incorporate the teachings of Wang to have the sinusoidal back and forth scanning motion to improve the effectiveness of clearing the released zinc vapors (Wang [0063]).
Regarding claim 13, Toyosawa teaches the method according to claim 12, but is silent on wherein the step of scanning comprises repeating the steps of: describing an outer contour of the pattern; and describing a filling, back-and-forth scanning movement within the outer contour of the pattern.
However, Wang teaches the step of scanning comprises repeating the steps of: describing an outer contour of the pattern ([0056] pattern boundary 732, 724); and describing a filling, back-and-forth scanning movement within the outer contour of the pattern ([0056] oscillations between pattern boundaries).
It would have been obvious to have modified Toyosawa to incorporate the teachings of Wang to have the outer boundaries and the back and forth filling motion to aid in clearing the released zinc vapors towards the perimeter of the heated area (Wang [0063])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toyosawa in view of Wang and in further view of Costin (US 5,916,461).
Toyosawa and Wang teach the pulsed laser device according to claim 2, but are silent on wherein the back- and-forth scanning movement is superpositioned with a spiral pattern.
However, Costin teaches the back- and-forth scanning movement is superpositioned with a spiral pattern (Fig. 9D wobbling scanning lines, shown to be in a spiral pattern).
Toyosawa, Wang and Costin are considered to be analogous to be analogous to the claimed invention because they are in the same field of laser devices directed towards a surface. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyosawa and Wang to incorporate the teachings of Costin to have the outer boundaries and the back and forth filling with a spiral motion to compensate for increased scanning spacing when the size of an area being processed is increased (Costin Col. 11 lines 14-18)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toyosawa in view of Latouche (US 20210114072).
Toyosawa teaches the pulsed laser device according to claim 1, but is silent on wherein the at least one sensor is a spectral analysis sensor, configured to provide a signal that is representative of at least one of intensities and wavelengths of emitted electromagnetic radiation from the surface.
However, Latouche teaches the at least one sensor is a spectral analysis sensor ([0059] sensors 8), configured to provide a signal that is representative of at least one of intensities and wavelengths of emitted electromagnetic radiation from the surface ([0059] intensities of the rays).
Toyosawa and Latouche are considered to be analogous to be analogous to the claimed invention because they are in the same field of laser devices directed towards a surface. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyosawa to incorporate the teachings of Latouche t o have the sensors to determine the intensities of the emitted rays in order to determine the spectral emissivity for the wavelength and the direction of the surface (Latouche [0059])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toyosawa in view of Pipchuk (US 10,597,970).
Toyosawa teaches the pulsed laser device according to claim 1, but is silent on comprising an accelerometer, which is configured to transmit a signal that is representative of at least one of an orientation and displacement of the device.
However, Pipchuk teaches an accelerometer (Col. 5 line 44 accelerometers), which is configured to transmit a signal that is representative of at least one of an orientation and displacement of the device (Col. 5 lines 46-50 determining orientation of tool).
Toyosawa and Pipchuk are considered to be analogous to be analogous to the claimed invention because they are in the same field of laser devices directed towards a surface. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyosawa to incorporate the teachings of Pipchuk to include accelerometers to be able to get the position and orientation of the tool during operations (Pipchuk Col. 5 lines 34-41).
Claims 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toyosawa in view of Yoo (US 10322468).
Regarding claim 10, Toyosawa teaches the pulsed laser device according to claim 1, but is silent on wherein, during cleaning or treating of the surface, the focal distance adjuster is configured to vary the focal distance of the beam.
However, Yoo teaches during cleaning or treating of the surface, the focal distance adjuster is configured to vary the focal distance of the beam (Col. 7 lines 14-22 adjust the focal length during processing of an object).
Toyosawa and Yoo are considered to be analogous to be analogous to the claimed invention because they are in the same field of laser devices directed towards a surface. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 11, Toyosawa and Yoo teach the pulsed laser device according to claim 10, but Yoo is silent on wherein the focal distance adjuster is configured to sinusoidally vary the focal distance of the beam around the measured relative distance.
However, Yoo teaches the focal distance adjuster is configured to sinusoidally vary the focal distance of the beam around the measured relative distance (Col. 6 lines 54-59, Col. 7 lines 5-13 sinusoidal equation to vary the focal length).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyosawa to incorporate the teachings of Yoo to vary the focal length during processing to adapt to the depth of the indentations on the surface being processed (Yoo Col. 7 lines 21-36).
Regarding claim 16, Toyosawa teaches the method according to claim 12, but is silent on comprising the step of periodically, varying a focal distance of the beam.
However, Yoo teaches the step of periodically, varying a focal distance of the beam (Col. 7 lines 14-22 adjust the focal length during processing of an object).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyosawa to incorporate the teachings of Yoo to vary the focal length during processing to adapt to the depth of the indentations on the surface being processed (Yoo Col. 7 lines 21-36).
Regarding claim 17, Toyosawa and Yoo teach method of claim 16, but Toyosawa is silent on wherein the step of periodically varying the focal distance of the beam comprises sinusoidally varying the focal distance of the beam.
However, Yoo teaches the step of periodically varying the focal distance of the beam comprises sinusoidally varying the focal distance of the beam (Col. 6 lines 54-59, Col. 7 lines 5-13 sinusoidal equation to vary the focal length).
It would have been to have modified Toyosawa to incorporate the teachings of Yoo to vary the focal length during processing to adapt to the depth of the indentations on the surface being processed (Yoo Col. 7 lines 21-36).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toyosawa in view of Wang and in further of Wechs (WO 2009115598).
Toyosawa teaches the pulsed laser device according to claim 1 but is silent on, wherein the focal distance adjuster comprises a movable lens element and a piezo-element, which is configured move the movable lens element to adjust the focal distance of the beam.
Wang teaches the focal distance adjuster comprises a movable lens element ([0045] focal lens 50), which is configured move the movable lens element to adjust the focal distance of the beam ([0045] lens adjust focal length).
Wechs teaches a piezo-element ([0027] piezo actuators to move the focal point) 
Toyosawa, Wang, and Wechs are considered to be analogous to be analogous to the claimed invention because they are in the same field of laser devices directed towards a surface. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyosawa and Wang to incorporate the teachings of Wechs to include the piezo elements to achieve a high level of precision, repeatability, and a high degree of accuracy while using the laser system (Wechs [0028]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Toyosawa in view of Latouche and in further view of Wang and Thomas (US 20070000885).
Regarding claim 14, Toyosawa teaches the method according to claim 12, and an energy of a laser pulse (Col. 8 lines 60-62 laser beam) but is silent on comprising repeating the steps of: measuring at least one of intensities and wavelengths of emitted electromagnetic radiation from the surface; and controlling, based on the measured at least one of intensities and wavelengths, one or more of: a density of the filling, back-and-forth scanning movement within the outer contour of the pattern; at least one of a distance and time between consecutive laser pulses on the surface; and an amount of laser pulses per unit of surface area.
Latouche teaches the steps of: measuring at least one of intensities and wavelengths of emitted electromagnetic radiation from the surface ([0059] intensities of the rays); and controlling, based on the measured at least one of intensities and wavelengths, one or more of: at least one of a distance and time between consecutive laser pulses on the surface ([0075] frequency of pulses and scanning speed of lasers) and an amount of laser pulses per unit of surface area ([0075] frequency of pulses)
It would have been to have modified Toyosawa to incorporate the teachings of Latouche to have the sensors to determine the intensities of the emitted rays in order to determine the spectral emissivity for the wavelength and the direction of the surface (Latouche [0059]). It would have been to have modified Toyosawa to incorporate the teachings of Latouche to determine the time between pulse and frequency of pulses in order to have minimal overlap of spots so that excessive quantities of energy is not sent to overlapping areas (Latouche [0074]).
Wang teaches a density of the filling, back-and-forth scanning movement within the outer contour of the pattern ([0056] oscillations between pattern boundaries).
It would have been obvious to have modified Toyosawa and Latouche to incorporate the teachings of Wang to have the outer boundaries and the back and forth filling motion to aid in clearing the released zinc vapors towards the perimeter of the heated area (Wang [0063]).
Regarding claim 15, Toyosawa teaches the method according to claim 12, comprising repeating the steps of: measuring a relative distance between the device and the surface; and controlling, based on the measured distance, one or more of: an energy of a laser pulse; but is silent on a density of the filling back-and-forth scanning movement within the outer contour of the pattern; at least one of a distance and time between consecutive laser pulses on the surface; and an amount of laser pulses per unit of surface area.
Latouche teaches at least one of a distance and time between consecutive laser pulses on the surface ([0075] frequency of pulses and scanning speed of lasers) and an amount of laser pulses per unit of surface area ([0075] frequency of pulses).
It would have been to have modified Toyosawa to incorporate the teachings of Latouche to have the sensors to determine the intensities of the emitted rays in order to determine the spectral emissivity for the wavelength and the direction of the surface (Latouche [0059]). It would have been to have modified Toyosawa to incorporate the teachings of Latouche to determine the time between pulse and frequency of pulses in order to have minimal overlap of spots so that excessive quantities of energy is not sent to overlapping areas (Latouche [0074]).
Wang teaches a density of the filling back-and-forth scanning movement within the outer contour of the pattern ([0056] oscillations between pattern boundaries).
It would have been obvious to have modified Toyosawa and Latouche to incorporate the teachings of Wang to have the outer boundaries and the back and forth filling motion to aid in clearing the released zinc vapors towards the perimeter of the heated area (Wang [0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL H RHUE/
Examiner, Art Unit 3761                                                                                                                                                                                        11/4/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761